NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 18 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHN FREMONT STEEL, IV,                          No. 10-56079

              Plaintiff - Appellant,             D.C. No. 3:09-cv-01743-MMA-
                                                 WVG
  v.

CITY OF SAN DIEGO; et al.,                       MEMORANDUM*

              Defendants - Appellees.



JOHN FREMONT STEEL, IV,                          No. 10-56193

              Plaintiff - Appellant,             D.C. No. 3:09-cv-01743-MMA-
                                                 WVG
  v.

CITY OF SAN DIEGO; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                      Argued and Submitted January 11, 2012
                               Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: KOZINSKI, Chief Judge, REINHARDT and W. FLETCHER, Circuit
Judges.

      Under Fed. R. Civ. P. 54(b), a district court “may direct entry of a final

judgment as to one or more, but fewer than all, claims or parties only if the court

expressly determines that there is no just reason for delay.” Because the district court

did not make such a determination in the judgment before us, that judgment is not

final. See Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir. 1981). We therefore dismiss

these appeals for lack of jurisdiction under 28 U.S.C. § 1291.

      DISMISSED.